Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action response to the amendment filed on 6/2/2022.
Claims 1-3, 6, 7, 9-11, 13-16, 19, 20, 22-24 and 26-27 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 9-11, 13-16, 19, 20, 22-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 14, and 27, the invention monitors prediction results, however, there are no detailed descriptions explaining: how the analyzing predetermined performance metrics … on real-time data for monitoring prediction results; how the measuring performance of the ML models without technical complexities are specifically performed. The specification briefly states that the invention analyzes and monitors without disclosing the particular manners of analyzing and monitoring. Also, the specification recites that complex technical details are abstracted form the historical data, however, there is no description of how such abstraction is performed or achieved to remove the complexities.  Merely reciting what the invention is does not explain how the claimed features are achieved in a particular manner.  Per claims 2-3, 6, 7, 9-11, 13, 15, 16, 19, 20, 22-24 and 26, these claims are rejected because they depend from claims 1 and 14 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9-11, 13-16, 19, 20, 22-24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 14, and 27, in the monitoring step, there is insufficient antecedent basis for the limitation, “the selected model configuration” in the last paragraph of the claims.  Interpretation: the selected one or more model configurations.  
Per claims 2-3, 6, 7, 9-11, 13, 15, 16, 19, 20, 22-24 and 26, these claims are rejected because they depend from claims 1 and 14 respectively.
			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 13-15, 19, 26, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heinecke et al. (US 20190317885, hereafter Heinecke).
1. A method for optimizing software quality assurance during various phases of software development process(SDP), wherein the method is implemented by at least one processor executing program instructions stored in a memory, the method comprising: (Heinecke, see at least [0013] improve quality of a software product using a machine engine that can consolidate learnings from development and testing environments and monitor a production environment to detect software defects … to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process;  [0075] improve the QA … for the lifecycle of the software application) 
 	receiving, by the processor, one or more machine learning (ML) models associated with each phases of the SDP (Heinecke, see at least [0051] implements the software usage models using artificial intelligence. Artificial intelligence ( AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process … consistent with the recognized patterns and/or associations;  [0032] in an initial state, the metrics collectors 110, 115 capture metrics in the development and/or testing environments, and the metrics aggregator 130 consolidates the metrics and provides the consolidated metrics in a data set to the recommendation engine 140, which generates a model that represents expected behavior of the software application in production; [0053] a training algorithm is used to train a model to operate in accordance with patterns and/or associations based on, for example, training data);
 	configuring, by the processor, the received ML models with a set of parameters corresponding to each of the phases of SDP to generate a plurality of configured models for the respective phases of SDP (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of ML, etc.) involves inferring patterns from inputs to select parameters for the ML/AI model (e.g., without the benefit of expected (e.g., labeled) outputs); 
  	selecting, by the processor, one or more model configuration from the plurality of configured models for each of the phases of SDP based on one or more predefined result- parameters (Heinecke, see at least [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool 230 using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model, for example; Note that updating training data to update the model corresponds to selection of the model configuration based on the determination result according to the output threshold or criterion (i.e. predefined result parameter; [0144], adjust the at least one of the development environment or the testing environment to reduce the difference; [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data), 
 	wherein the selected model configurations are identified amongst the configured models that satisfy the predefined result-parameters by executing the configured models on historical data ([0051] implements the software usage models using artificial intelligence. Artificial intelligence ( AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process … consistent with the recognized patterns and/or associations;  [0053] the model includes internal parameters that guide how input data is transformed into output data, such as through a series of nodes and connections within the model to transform input data into output data. Additionally, hyperparameters are used as part of the training process to control how the learning is performed (e.g., a learning rate, a number of layers to be used in the ML model, etc.).  [0054] For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of ML, etc.) involves inferring patterns from inputs to select parameters for the ML/AI model (e.g., without the benefit of expected (e.g., labeled) outputs); [0058] If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool 230 using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model, for example); 
 	 	analyzing by the processor, predefined performance metrics associated with the selected model configurations implemented on real-time data for monitoring prediction results of the selected one or more model configurations (Heinecke, see at least  [0014] Certain examples recommend and/or generate (e.g., depending on configuration) test cases involving important or critical parts of the software application based on monitoring real usage of the application in production. Certain examples provide comprehensive bug reproduction information specific to the production runtime platform and environment; [0020] quality assurance apparatus 100 to drive improvement in software development, testing, and production. The example apparatus 100 includes metric collectors 110, 115, a monitoring engine 120, a metrics aggregator 130, and a recommendation engine 140. The metric collectors 110, 115, metrics aggregator 130, and recommendation engine 140 are to be deployed at a software development, manufacturing, and/or testing company. In particular, the first metric collector 110 is arranged in a development environment to capture metrics from development of a software application in the development environment; [0024] the monitoring engine 120 can monitor: a description of a runtime platform on which the software is running (e.g., hardware description, operative system(s), configuration(s), etc.); performance information for the running software (e.g., memory leaks, bottlenecks in the code, hotspots in the code that consume more time during software execution, etc.); usage scenarios (e.g., a ranking of features that are most used in production); metrics related to an amount of time that the software is running; metrics related to an amount of time that the features are being used; stack traces generated by software errors and/or unexpected usage scenarios; etc.;  [0028] The metrics aggregator 130 gathers metrics and other monitoring information related to the development environment, testing environment, and production runtime from the metric collectors 110, 115;  [0029] monitoring engine 120 capturing data from producers in each environment (development, testing, and production runtime) and with the recommendation engine 140 as a consumer of captured, consolidated, data/events);   
 	the set of performance metrics are selected based on one or more machine learning techniques 2USSN:16/788,481AAM0153USused for generating the selected model configuration, wherein a model configuration with satisfactory performance metrics from amongst the selected one or more model configurations is deployed in each of the phases of SDP for analyzing real-time data in a live environment, thereby obtaining optimized software quality assurance and measuring performance of the ML models without technical complexities (Heinecke, see at least [0016]; [0029] the metrics aggregator 130 provides an infrastructure for data persistency as data and events change within the various environments. In certain examples, the metrics aggregator 130 is implemented using a distributed event streaming platform (e.g., Apache Kafka.TM., etc.) with the metric collectors 110, 115 and monitoring engine 120 capturing data from producers in each environment (development, testing, and production runtime) and with the recommendation engine 140 as a consumer of captured, consolidated, data/events; [0033]; [0057]; [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool 230 using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model, for example; [0013] improve quality of a software product using a machine engine that can consolidate learnings from development and testing environments and monitor a production environment to detect software defects … to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process;  [0075] improve the QA … for the lifecycle of the software application);  [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data;  [0101] By grouping events from the production environment, the recommendation engine 140 can calculate the real usage model; [0149] data corresponding to events occurring with respect to a software application in i) at least one of a development environment or a testing environment and ii) a production environment … a second model of actual software usage based on the data corresponding to events occurring in the production environment; [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of ML, etc.) involves inferring patterns from inputs to select parameters for the ML/AI model (e.g., without the benefit of expected (e.g., labeled) outputs); [0058]; [0144]; [0149]; [0137] using artificial intelligence, such as machine learning, etc., to generate actionable recommendations for adjustment to the development and/or testing environments based on patterns learned in comparing expected usage models to actual usage models; [0143] the usage information includes a measure of test effectiveness between the first model and the second model; Note that processing of the previously learned data for the model corresponds to parsing using a parsing method).
 	2. The method as claimed in claim 1, wherein  the deployed model configuration is continuously upgraded for further use, and wherein another model configuration with satisfactory performance metrics from amongst the selected one or more model configurations is deployed if the performance metrics of the deployed model configuration is unsatisfactory or dips below a predefined threshold of the performance metrics  (Heinecke, see at least [0013], continuous software improvement process; [0038], continuous integration environment; [0042], monitoring engine 120 can continue to gather data …throughout the lifecycle of the software until the software application is disposed and/or retired; [0047]; [0075], continuing to monitor development and testing activities for the lifecycle of the software application; [0016]; [0029] the metrics aggregator 130 provides an infrastructure for data persistency as data and events change within the various environments. In certain examples, the metrics aggregator 130 is implemented using a distributed event streaming platform (e.g., Apache Kafka.TM., etc.) with the metric collectors 110, 115 and monitoring engine 120 capturing data from producers in each environment (development, testing, and production runtime) and with the recommendation engine 140 as a consumer of captured, consolidated, data/events; [0033]; [0057]; [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool 230 using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model, for example).
	 6. The method as claimed in claim 1, wherein the one or more machine learning techniques is selected from at least one of: text processing, classification, regression, and clustering (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output… (e.g., a classification, an expected output value, etc.; [0027] In certain examples, the data collector 125 is implemented by a high availability service using an event-based architecture (e.g., Apache Kafka.TM., Redis clusters …data filtering) to report data);[0051] the model may be trained with data to recognize patterns and/or associations and follow such patterns and/or associations when processing input data such that other input(s) result in output(s) consistent with the recognized patterns and/or associations; [0026] filters personal data, confidential/secret information, and/or other sensitive information; Note that filtering data is text processing).
 	13. The method as claimed in claim 1, wherein events associated with the optimized quality assurance are selected from a group consisiting of: performing risk based testing, pruning and optimizing defect backlogs, predicting number of defects, predicting success percentage of test cases, identifying frequently failing test cases, identifying gaps in testing process, test optimization, triage effort optimization, defect turnaround time improvement, and identifying frequent defects (Heinecke, see at least [0019] The difference represents a gap between behavior in the development and testing environments and the real behavior of the software during execution in production; [0013] improve quality of a software product … testing and development environments to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process).  
Per claims 14, 15, 19, and 26, they are system versions of claims 1, 2, 6 and 13, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims   1, 2, 6 and 13 above. 
Per claim 27, it is the product version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Challagolla et al. (US 20190347093, hereafter Challagolla) and Sivanesan et al. (US 20150067648, hereafter Sivanesan).
Per claim 3: 
Heinecke further teaches:
The method as claimed in claim 1, wherein the historical data is associated with at least one of: application under development (AUT), other related applications having common software modules, and unrelated applications having common software modules (Heinecke, see at least [0020] capture metrics from testing of the software application;[(0071] generates a QA model of the software application under development/test; [0075] continuing to monitor development and testing activities for the lifecycle of the software application (block 320); [0099] model development, testing, and production of the software application;[0101] a software application under test).
	Heinecke teaches a historical data comprising defects in user stories, test cases, failures in test cases (Heinecke, [0023], test scenarios … bugs; [0119], crashes … fail).  Heinecke does not explicitly teach wherein the historical data includes structured, semi- structured and unstructured data type comprising defects in user stories, requirements, and duplicate test cases.  However, including unlimited data is a mere design option.  Nonetheless, Challagolla teaches wherein the historical data includes structured, semi- structured and unstructured data type comprising defects in user stories, requirements, test cases, failures in test cases ([Challagolla, [0060], errors …defects …requirements; [0040]; [0031], test cases … defects … requirements, unexpected errors; [0044], past execution metrics associated with the developer…a history data; [0061], a defect history of a user; [0056] The data captured can include a variety of formats, such as structured (e.g., data from databases), semi-structured (e.g., data from process logs), and unstructured data (e.g., free-form text and emails). The data warehouse system 912 can support data received on a continuous or near continuous basis in some embodiments).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Challagolla’s data including a variety of formats with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate different types of data as taught by Challagolla, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or testing systems.  Combining Challagolla’s functionality with that of Heinecke results in a system that allows processing of different data types. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to support different data formats (Challagolla, see at least [0056] The data captured can include a variety of formats, such as structured (e.g., data from databases), semi-structured (e.g., data from process logs), and unstructured data (e.g., free-form text and emails). The data warehouse system 912 can support data received on a continuous or near continuous basis in some embodiments).
	
Challagolla does not explicitly teach the historical data includes duplicate test cases.  However, Sivanesan teaches such he historical data including duplicate test cases (see at least [0024], the redundant and obsolete test cases…historic results of each test case).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Sivanesan’s historical data including duplicate test cases with Challagolla’s data including a variety of formats and Heinecke’s quality assurance improvement system to modify Heinecke to incorporate different types of data as taught by Challagolla and Sivanesan, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or testing systems.  Combining Sivanesan’s functionality with that of Challagolla and Heinecke results in a system that allows processing of different data types including duplicate test cases. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to remove any redundant test cases and form an optimized test suite (see at least [0024], the redundant and obsolete test cases…historic results of each test case).
Per claim 16, it is the system version of claim 3, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 3 above. 
     
 Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Prasad et al. (US 20200073639, hereafter Prasad).
Per claim 7:
 Heinecke further teaches, wherein the phases of software development process (SDP) include coding, testing, and deployment (Heinecke, see at least [0035] product lifecycles … development/continuous integration, testing and production), [0075] detection and/or testing environments, continuing to monitor development and testing activities for the lifecycle of the software application (block 320); [0135] software development, testing, and runtime execution … monitors to gather program flow from the various stages of the testing suite and consolidate the monitored events to enable a recommendation processor to evaluate and develop actionable intelligence. Examples disclosed herein improve process and processor operation and improve software application development, testing, and execution).  
 	Heinecke does not explicitly state that the SDP phases include requirement gathering and analysis, system design.  However, such phases are initial phases in the lifecycle.  Nonetheless, Prasad teaches requirement gathering and analysis, system design phases (Prasad, see at least [0002] Software development is an ongoing process that includes multiple phases. For example, software development may include a requirements gathering phase, a code authoring phase, a code testing phase, a code deployment phase, a usage management and ticket resolution phase, and/or the like; [0018] requirements management processes and/or sub-processes, design processes and/or sub-processes, build processes and/or sub-processes, testing processes and/or sub-processes, deployment processes and/or sub-processes, and/or the like; [0036] for software engineering (e.g., requirements management, design, build, test, deploy, etc.), for software testing (e.g., plan test, analyze test, design test, prepare test, execute test, defect management and prevention, etc.).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Prasad’s initial planning and designing phases with  Heinecke’s quality assurance improvement system to modify Heinecke to incorporate the initial development phases as taught by Prasad, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or testing systems.  Combining Prasad’s functionality with that of Heinecke, results in a system that includes the requirement and design phases in the development lifecycle. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to gather and analyze requirements and conduct a system designing process to ensure requirement delivery and transform the requirements into system design specifications or prototyping for the software development process (Prasad, see at least [0002] Software development is an ongoing process that includes multiple phases. For example, software development may include a requirements gathering phase, a code authoring phase, a code testing phase, a code deployment phase, a usage management and ticket resolution phase, and/or the like; [0018] requirements management processes and/or sub-processes, design processes and/or sub-processes, build processes and/or sub-processes, testing processes and/or sub-processes, deployment processes and/or sub-processes, and/or the like; [0036] for software engineering (e.g., requirements management, design, build, test, deploy, etc.), for software testing (e.g., plan test, analyze test, design test, prepare test, execute test, defect management and prevention, etc.).
Per claim 20, it is the system version of claim 7, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 7 above. 

 	 Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Eldridge et al. (US 20090132996, hereafter Eldridge), Vorganti (US 20170153936), and Kannan et al. (US 20160342911, hereafter Kannan).  
Per claim 9:  
 	Heinecke does not explicitly state wherein the set of parameters include duration of collection of historical data.  Eldridge teaches wherein the set of parameters include duration of collection of historical data (Eldridge, see at least [1440] If any parameters of the selected block had been assigned for historical data collection, the parameter name, the collection period, the change delta required to trigger collection, the duration of the historical collection (in hours) and the user's description of the point are shown on the pane on the right).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Eldridge’s duration of data collection with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate data collection duration taught by Eldridge, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or testing systems.  Combining Eldridge’s functionality with that of Heinecke, results in a system that includes data collection duration. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to assign duration for data collection to identify the duration of the data collection and assess the performance metric (Eldridge, see at least [1440] If any parameters of the selected block had been assigned for historical data collection, the parameter name, the collection period, the change delta required to trigger collection, the duration of the historical collection (in hours) and the user's description of the point are shown on the pane on the right).
	Heinecke and Eldridge do not explicitly teach filters on the priority of data. Vorganti teaches filters on the priority of data (Vorganti, see at least  [0057] The predetermined models include, without limitations, event log Which is identified by a step header of a log file, web or application log which is identified with "#" tag information of a log file, database log which is identified by notational language and/or Procedural Language (PL) or Structured Query Language (SQL), and service components log which are identified through Web System Description Language (WSDL)/discovery etc. In an embodiment, the priority and the criticality are set for the filtered log files and the alerts associated with the filtered log files using the predefined pattern rules. In an embodiment, the filtered log files are addressed for identifying the root-cause of the one or more software application of corresponding filtered log files based on the alerts of the corresponding log files, the priority and criticality of the corresponding log files). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vorganti’s filtering on priority of data with Eldridge’s duration of data collection and Heinecke’s quality assurance improvement system to modify Heinecke to incorporate filtering taught by Vorganti with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or management systems.  Combining Vorganti’s functionality with that of Heinecke and Eldridge, results in a system that includes filtering. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to filter data based on priority and criticality (Vorganti, see at least  [0057] The predetermined models include, without limitations, event log Which is identified by a step header of a log file, web or application log which is identified with "#" tag information of a log file, database log which is identified by notational language and/or Procedural Language (PL) or Structured Query Language (SQL), and service components log which are identified through Web System Description Language (WSDL)/discovery etc. In an embodiment, the priority and the criticality are set for the filtered log files and the alerts associated with the filtered log files using the predefined pattern rules. In an embodiment, the filtered log files are addressed for identifying the root-cause of the one or more software application of corresponding filtered log files based on the alerts of the corresponding log files, the priority and criticality of the corresponding log files).
	Heinecke, Vorganti, and Eldridge do not explicitly teach text processing based parameters including: RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of algorithms including random forest, Naive Bayes and K-Means clustering.  Kannan teaches text processing based parameters including: RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of algorithms including random forest, Naive Bayes and K-Means clustering (Kannan, see at least  [0057] The predictive models may be based on one or more algorithms such as algorithms based on support vector machines, one versus rest classifiers, decision trees, random forests, naive Bayes, logistic regression, clustering ( Kmeans or hierarchical clustering), text classification on customer reviews, social mining, speech or voice classification, image recognition algorithms on facial gestures or postures, body movements, handwriting recognition algorithms and the like; [0071] converting all characters in the text data to lowercase letters, stemming, stop-word removal… regular expression replacement … which include a combination of structured and unstructured data; [0072]  clustering of content included therein. At least one clustering algorithm from among K-means algorithm, a self-organizing map (SOM) based algorithm, a self-organizing feature map (SOFM) based algorithm, a density-based spatial clustering algorithm, an optics clustering based algorithm and the like, may be used for clustering of information included in the interaction data; [0073] extract features from the transformed data to look for occurrences of contiguous sequences of words in n-gram based features. The n-gram based features may include three unigrams in which words a, b, and c occur, two bi-grams in which two pairs of words occur, one tri-gram in which three specific single words occur, and the like. Types of features can include co-occurrence features where words are not contiguous but co-occur in, for example, a phrase).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kannan’s text processing parameters with Vorganti’s filtering on priority of data, Eldridge’s duration of data collection and Heinecke’s quality assurance improvement system to modify Heinecke to incorporate various text processing parameters taught by Kannan with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or management systems.  Combining Kannan’s functionality with that of Heinecke, Vorganti and Eldridge, results in a system that includes various known text processing parameters including RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of algorithms including random forest, Naive Bayes and K-Means clustering. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide models based on a variety of existing algorithms if desired to expedite the text processing (Kannan, see at least  [0057] The predictive models may be based on one or more algorithms such as algorithms based on support vector machines, one versus rest classifiers, decision trees, random forests, naive Bayes, logistic regression, clustering ( Kmeans or hierarchical clustering), text classification on customer reviews, social mining, speech or voice classification, image recognition algorithms on facial gestures or postures, body movements, handwriting recognition algorithms and the like; [0071] converting all characters in the text data to lowercase letters, stemming, stop-word removal… regular expression replacement … which include a combination of structured and unstructured data; [0072]  clustering of content included therein. At least one clustering algorithm from among K-means algorithm, a self-organizing map (SOM) based algorithm, a self-organizing feature map (SOFM) based algorithm, a density-based spatial clustering algorithm, an optics clustering based algorithm and the like, may be used for clustering of information included in the interaction data; [0073] extract features from the transformed data to look for occurrences of contiguous sequences of words in n-gram based features. The n-gram based features may include three unigrams in which words a, b, and c occur, two bi-grams in which two pairs of words occur, one tri-gram in which three specific single words occur, and the like. Types of features can include co-occurrence features where words are not contiguous but co-occur in, for example, a phrase).
  Per claim 22, it is the system version of claim 9, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 9 above. 

 Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Grehant (US 20170193049).
Per claim 10:
  		Heinecke does not explicitly state wherein the model configuration showing closest proximity with the predefined performance metrics are selected for the respective phases.  Grehant teaches wherein the model configuration showing closest proximity with the predefined performance metrics are selected for the respective phases (Grehant, see at least [0037] the returned two or more models are ranked by computing, for each returned model, a distance based on a proximity measure between the values of the variables of the model and the values of the corresponding one or more variables in the query; [0038] building the first set of observations further comprises generating the outcome of at least one observation from a simulation; [0039] at least one observation of the first set is randomly generated; [0041] providing one or more observations, each variable of the provided one or more observations being set with a value; computing an outcome for each one of the one or more observations, the computation being performed by applying the returned model on the variables set with a value of the provided one or more observations; [0042] at least two observations are provided and the method further comprises ranking the outcomes computed for the provided one or more observations; and selecting one of the provided at least two observations that is associated with the outcome having the highest ranking; [0043] the model is a simulation model or a machine learning model).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Grehant’s ranking models based on a proximity measure with  Heinecke’s quality assurance improvement system to modify Heinecke to incorporate ranking models based on a proximity as taught by Grehant, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or machine training systems.  Combining Grehant’s functionality with that of Heinecke, results in a system that includes ranking models based on a proximity. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to select a highest ranked model configuration based on a proximity measure (Grehant, see at least [0037] the returned two or more models are ranked by computing, for each returned model, a distance based on a proximity measure between the values of the variables of the model and the values of the corresponding one or more variables in the query; [0038] building the first set of observations further comprises generating the outcome of at least one observation from a simulation; [0039] at least one observation of the first set is randomly generated; [0041] providing one or more observations, each variable of the provided one or more observations being set with a value; computing an outcome for each one of the one or more observations, the computation being performed by applying the returned model on the variables set with a value of the provided one or more observations; [0042] at least two observations are provided and the method further comprises ranking the outcomes computed for the provided one or more observations; and selecting one of the provided at least two observations that is associated with the outcome having the highest ranking; [0043] the model is a simulation model or a machine learning model).
Per claim 23, it is the system version of claim 10, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 10 above. 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Cavallari (US 20210075805).
Per claim 11:
 	Heinecke does not explicitly teach wherein the predefined result parameters include model accuracy, model fl-score, precision, recall, and cluster quality score.  Cavallari teaches wherein the predefined result parameters include model accuracy, model fl-score, precision, recall, and cluster quality score (Cavallari, see at least [0055] traditional clustering metrics such as the normalized mutual information or Rand index may be used … the performances of all the models are evaluated via traditional classification metrics such as : accuracy, precision, recall and F1-score. Note that while the detection of uncommon behavior in traffic network is the main objective, the F1-score is computed only against the anomalous class).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cavallari’s cluster classification metrics with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate different types of metrics parameters as taught by Cavallari, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or evaluation systems.  Combining Cavallari’s functionality with that of Heinecke results in a system that incorporates different types of known metrics parameters. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to efficiently evaluate models via different types of metrics if appropriate (Cavallari, see at least [0055] traditional clustering metrics such as the normalized mutual information or Rand index may be used … the performances of all the models are evaluated via traditional classification metrics such as: accuracy, precision, recall and F1-score. Note that while the detection of uncommon behavior in traffic network is the main objective, the F1-score is computed only against the anomalous class).  
Per claim 24, it is the system version of claim 11, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 11 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 6/2/2022 have been fully considered but they are not persuasive.
	 
 	The applicant states that Heinecke discloses and suggests building a 'single' 'metrics aggregator' model separately for only two environments of a software application i.e., for development environment and production environment. In contrast, the present invention discloses and suggests configuring and selecting Machine Learning (ML) models for Quality Assurance (QA) for deployment in each phase of a software development process (SDP) (viz. requirement gathering and analysis phase, system design phase, coding phase, testing phase, deployment, etc. (see, for example, page [0026] of the Applicant's filed specification and claim 7)) based on a set of parameters corresponding to each of the phases of SDP. More particularly, the claimed invention discloses and suggests using data associated 
with each phase of the SDP to predict QA challenges in a Software Development Life Cycle (SDLC), which Heinecke fails to contemplate, let alone, disclose or suggest. Amended claim 1 recites using historical data to execute the configured models for identifying model configurations that satisfy predefined result parameters for selection model configurations for each of the phases of SDP, which Heinecke does not disclose or suggest. Historical data, for example, comprises data-artifacts to predict defects associated with each of the phases of SDP, such as, defects in user stories, requirements, test cases, failures in test cases, duplicate test cases (see, for example, para [0026] and [0029] of the Applicant's filed specification and amended claim 3). … in the claimed invention the models are for each phase of SDP for predicting defects or issues, and in Heinecke the models are for a general development/testing environment and production environment for comparison and making certain adjustments. Therefore, the disclosure of first and second model in Heinecke does not entail the models relating to each phase of SDP, as claimed in amended claim 1. Instead, amended claim 1 requires analysis of performance metrics of selected model configurations for monitoring prediction-results of the selected model configuration corresponding to each of the phases for quality assurance, thereby providing efficient quality assurance results before the application is deployed in a production environment. Therefore, teachings of the claimed invention, as recited in amended claim 1, is an improvement over the disclosure of Heinecke. 
Further, Applicant respectfully submits that, Heinecke, specifically fails to disclose or suggest configuring the ML models with a set of parameters corresponding to each of the 11phases of SDP to generate a plurality of configured models for the respective phases of SDP, as recited in amended claim 1. Heinecke at cited para [0054] generally discloses and suggests training the models based on selected parameters, which cannot be said to encompass the specific step of configuring ML models with a set of parameters corresponding to each of the phases of SDP, as claimed in amended claim 1. Applicant submits that, in the claimed invention, the set of parameters corresponds to respective phases of SDP and not just to development environment/testing environment and production environment, as disclosed in Heinecke and are pertinent for configuring the ML models (see, for example, claim 9 for examples of set of parameters). Therefore, teachings of the claimed invention, as recited in amended claim 1, are far removed from the teachings of Heinecke. Further, it is respectfully submitted that, Heinecke specifically fails to disclose or suggest, that a model configuration with satisfactory performance metrics from amongst the selected one or more model configurations is deployed in each of the phases of SDP, as recited in amended claim 1 … Instead, as claimed in amended claim 1, the model configuration with satisfactory performance metrics from amongst the selected one or more model configurations is deployed specifically in each of the phases of SDP - which selection is done based on predefined result-parameters. Yet further, as recited in amended claim 1, advantageously, performance of the models is measurable without technical complexities based on predefined performance metrics (see, for example, para [0031] of the Applicant's filed specification), which cannot be envisaged from the disclosure of 
Heinecke. 
12 USSN 16/788,481 AAM0153US  	In response, first, there is no specific method or implementation of selection, analyzing metrics associated with the selected model configurations implemented on real-time data for monitoring, and measuring performance of the ML models without technical complexities disclosed in the instant application. Also, the specification recites that complex technical details are abstracted form the historical data, however, there is no description of how such abstraction is performed or achieved. Furthermore, obtaining optimized software quality assurance and measuring performance of the ML models without technical complexities are recited as a mere intended result from deployment of a model configuration with satisfactory performance metrics.  As has been addressed above, Heinecke teaches a historical data comprising defects in user stories, test cases, failures in test cases (Heinecke, [0023], test scenarios … bugs; [0119], crashes … fail) and output of the deployed model is captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. by executing the model to apply the learned patterns and/or associations to the live data ([0058]; [0057]; [0013]).  Therefore, Heinecke improves quality of a software product using a machine engine for the lifecycle of the software application ([0013]; [0075]) and achieves measuring the models based on historical data without technical complexities ([0143] the usage information includes a measure of test effectiveness between the first model and the second model; [0054]; [0057]; [0058])).  Particularly, Heinecke is directed to optimizing/improving the quality assurance (QA) for a continuous software lifecycle by generating machine learning software usage models based on previously learned and recognized data (historical data) corresponding to the software lifecycle  where the model is continuously updated (Heinecke, see at least [0013];  [0075]).the models  are configured with selected parameters during the software lifecycle (each phase in the lifecycle) which are considered to be the generated configured models because a model is configured with specific parameters and selected for analysis of the live data and events that are inputted to the models by applying the previously learned data to the live data for an output which is captured and provided as feedback to continuously refine the models (Heinecke, see at least [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230; [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data).  Heinecke clearly teaches that each phase such as development, testing etc. in the software lifecycle that is a well-known concept in the industry is monitored for capturing data in each phase to gauge model optimization (Heinecke, see at least [0016]; [0029] If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool 230 using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model).  Furthermore, Heinecke states that the models are implemented using AI which is machine learning and the initial model is generated (Heinecke, see at least [0051] implements the software usage models using artificial intelligence… consistent with the recognized patterns and/or associations); [0032]).  Parameters for the models are selected for different types of training based on the model type and expected output and based on the model analysis, training of an updated model is triggered with updated training data set/parameters to generate an updated model which is considered to be the corresponding selection of model configuration (parameters) (Heinecke, see at least [0054]; [0058] ).  The models are processed based on previously learned data via a training with parameters that guide the models training and the models are updated based on updated training data where if the model satisfies the criteria/threshold, then it is used for analyzing data in each phase including live data in production ([0054]; [0057]; [0058]).  Heinecke discloses a monitoring engine captures data from producers in each environment (phase), not just production phase, that is, monitoring prior to deployment to the production ([0029]) and the monitoring engine monitors metrics related to the performance and metrics aggregator gathers metrics and other monitoring information related to each phases and monitoring engine captures data from producers in each phase ([0028] ;[0029]) to gauge model accuracy for further refinement evaluation ([0058]) so that improved or optimized quality assurance is achieved continuously thorough the lifecycle of application and the learnings in each phase are fed back to other phases for continuous improvement of the models for QA, the models for the development and testing phases are clearly to monitor and detect/analyze any defects in a production environment with live data.  That is, generations or updates of the models are performed before processing (analyzing) real-time data in production ( [0013];  [0075]; [0057]).  Therefore, the software QA improvement of Heinecke is a continuous improvement process as the learnings from each phase of software lifecycle are collected for analysis of the data to further refine the models of each phase by training of a model using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model ([0013]; [0016] collect data from the development, testing, and production environments … to improve an overall quality of the software product). 
Heinecke does not explicitly teach wherein the historical data includes structured, semi- structured and unstructured data type comprising defects in user stories, requirements, and duplicate test cases.  However, including unlimited data is a mere design option.  Nonetheless, Challagolla teaches wherein the historical data includes structured, semi- structured and unstructured data type comprising defects in user stories, requirements, test cases, failures in test cases ([Challagolla, [0060], errors …defects …requirements; [0040]; [0031], test cases … defects … requirements, unexpected errors; [0044], past execution metrics associated with the developer…a history data; [0061], a defect history of a user; [0056] The data captured can include a variety of formats, such as structured (e.g., data from databases), semi-structured (e.g., data from process logs), and unstructured data (e.g., free-form text and emails). The data warehouse system 912 can support data received on a continuous or near continuous basis in some embodiments).  The new reference, Sivanesan teaches a historical data including duplicate test cases (see at least [0024], the redundant and obsolete test cases…historic results of each test case). See the rejection above.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 20130024847 is related to historical data includes duplicate test cases defect.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193